In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00396-CV

 _____________________


CHINARA BUTLER, INDIVIDUALLY AND AS INDEPENDENT

 ADMINISTRATRIX OF THE ESTATE OF CHAD BUTLER, Appellant


V.


BYRON HILL D/B/A NOMAD, Appellee





On Appeal from the County Court
Jefferson County, Texas

Trial Cause No. 96118




MEMORANDUM OPINION

	Appellant, Chinara Butler, individually and as independent administrator of the Estate
of Chad Butler, filed a notice of appeal.  We questioned our jurisdiction of the appeal and
requested from appellant a response identifying the order that ended the discrete phase of the
probate proceedings, or identifying an appealable order.  We did not receive a response.  
	It appears this Court lacks jurisdiction over the appeal.  To the extent this appeal
relates to the order that this Court required be vacated in a separate mandamus proceeding,
this appeal is moot.  The appeal is dismissed.
		APPEAL DISMISSED.

							_________________________________
								   DAVID GAULTNEY
									    Justice
Opinion Delivered December 17, 2009								
Before McKeithen, C.J., Gaultney and Horton, JJ.